 



Exhibit 10.10
Tierone Corporation Employee Stock Ownership Plan
Amended And Restated Supplemental Executive Retirement Plan
     This Amended and Restated Supplemental Executive Retirement Plan (“Plan”)
of TierOne Corporation (the “Corporation”) and TierOne Bank (the “Bank”) is
adopted effective as of July 27, 2006 (the “Effective Date”). The Plan as
amended and restated shall in all respects be subject to the provisions set
forth herein. The Plan was originally established by the Corporation and the
Bank effective as of October 1, 2002 for the purpose of permitting one or more
of its officers listed in Appendix A attached hereto who participate in the
TierOne Corporation Employee Stock Ownership Plan (the “ESOP”) to receive
allocations representing shares of common stock of the Corporation pursuant to
this Plan in excess of the number of shares of common stock of the Corporation
which are allocable to their accounts within the ESOP under the limitations
imposed by Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986, as
amended, and any regulations relating thereto (the “Code”).
     This Plan is being amended and restated to comply with the requirements of
Section 409A of the Code, including the guidance issued to date by the Internal
Revenue Service (the “IRS”) and the proposed regulations issued by the IRS in
the fall of 2005. No benefits payable under this Plan shall be deemed to be
grandfathered for purposes of Section 409A of the Code.
     The Plan shall at all times be characterized as a “top hat” plan of
deferred compensation maintained for a select group of management or highly
compensated employees, as described under Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended,
and any regulations relating thereto (“ERISA”). The Plan has been and shall
continue to be operated in compliance with Section 409A of the Code. The Plan is
an unfunded plan for tax purposes. The provisions of the Plan shall be construed
to effectuate such intentions.
     Accordingly, the Corporation and the Bank hereby adopt this amended and
restated Plan pursuant to the terms and provisions set forth below:
ARTICLE I
DEFINITIONS
     In addition to those terms defined above, the following terms shall have
the meanings hereinafter set forth whenever used herein:
     1.1. “Board” means the Board of Directors of the Corporation and the Bank.
     1.2. “Change of Control” means a change in the ownership of the Corporation
or the Bank, a change in the effective control of the Corporation or the Bank or
a change in the ownership of a substantial portion of the assets of the
Corporation or the Bank as provided under Section 409A of the Code and the
regulations thereunder.

 



--------------------------------------------------------------------------------



 



     1.3. “Corporation Common Stock” means shares of common stock of the
Corporation.
     1.4. “Disability” means in the case of any Participant that the
Participant: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank or Corporation.
     1.5. “ESOP Allocation” means the number of shares allocable to the
individual account of a Participant in the ESOP pursuant to Article IV of the
ESOP.
     1.6. “Participant” means a salaried employee of the Corporation and/or the
Bank who is a participant in the ESOP, who is a member of a select group of
management or highly compensated employees within the meaning of Section 201
(2) of ERISA and who is selected by the Board to participate in the Plan in
accordance with Article II hereof.
     1.7. “Plan Year” means the 12-consecutive-month period ending December 31
of each year, except that the initial Plan Year shall commence on October 1,
2002 and end on December 31, 2002.
     1.8. “Retirement” means the voluntary termination of the Participant’s
employment with the Bank on or after the date the Participant reaches age 65 in
a manner which constitutes a Separation from Service.
     1.9. “Separation from Service” means separation from service within the
meaning of Section 409A of the Code and the regulations thereunder.
     1.10. “Stock Unit” means a bookkeeping unit used for the purpose of
crediting amounts to the account of a Participant, with each such Stock Unit
being equivalent to one share of Corporation Common Stock.
     1.11. “Supplemental ESOP Allocation” shall mean the number of Stock Units
allocated to a Participant’s account pursuant to Section 3.1 of the Plan.
     1.12. Words in the masculine gender shall include the feminine and the
singular shall include the plural, and vice versa, unless qualified by the
context. Any headings used herein are included for ease of reference only, and
are not to be construed so as to alter the terms hereof.

2



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
     A salaried employee of the Corporation and/or the Bank who is eligible to
receive the benefit of an ESOP Allocation, the total amount of which is reduced
by reason of the limitation on compensation or annual additions for the purpose
of calculating allocations pursuant to Sections 401(a)(17) and 415 of the Code,
shall be eligible to be selected by the Board of Directors of the Corporation
and the Bank to participate in the Plan.
ARTICLE III
SUPPLEMENTAL CONTRIBUTIONS
     3.1. Supplemental ESOP Allocation.
     A Participant in the Plan shall receive a Supplemental ESOP Allocation of
Stock Units each year effective as of the last day of the Plan Year. The number
of Stock Units allocable to a Participant with respect to a given Plan Year
shall be calculated as set forth below:
     (a) The Corporation Common Stock which would have been allocated to the
Participant for the Plan Year, as determined by Article IV of the ESOP but
without giving effect to the limitations imposed by Sections 401(a)(17) and 415
of the Code for the Plan Year;
     LESS
     (b) The Corporation Common Stock actually allocated to the account of the
Participant in the ESOP for the Plan Year.
Supplemental ESOP Allocations made for the benefit of a Participant for any Plan
Year shall be credited to an account maintained under the Plan in the name of
each Participant (the “Deferred Account”).
ARTICLE IV
INVESTMENT OF SUPPLEMENTAL ESOP ALLOCATIONS
     Amounts credited hereunder to the account of a Participant shall be treated
as if they were actually invested in the ESOP account of the Participant and
shall be credited with gains and losses at the same time and in the same manner
as is applicable to amounts invested in the ESOP account of such Participant. A
change by a Participant in the investment election applicable to amounts in his
ESOP account will be effective at the same time that such change is applicable
to his ESOP account, except as set forth below. Amounts deemed to be credited in

3



--------------------------------------------------------------------------------



 



Corporation Common Stock under this Plan (i) may not be diversified, (ii) must
remain at all times credited with units that represent Corporation Common Stock;
and (iii) must be distributed solely in the form of Corporation Common Stock.
ARTICLE V
VESTING; DISTRIBUTIONS
     5.1. Vesting. The vested portion of a Participant’s account shall be a
percentage of the total amount credited to the account determined on the basis
of the Participant’s number of “Years of Service” (as defined in Section 1.55
(or any successor thereto) of the ESOP) according to the following schedule:

          Years of Service   Vested Percentage
Less than 5
    0 %
5 or more
    100 %

     In determining Years of Service for purposes of vesting under the Plan,
Years of Service with the Bank prior to January 1, 2002 shall be included.
     Notwithstanding the above vesting schedule, a Participant shall be 100%
vested in his account upon (1) attainment of “Early or Normal Retirement Age”
(as defined in Sections 1.13 and 1.36 (or any successor thereto) of the ESOP);
(2) Disability; (3) termination or partial termination of this Plan; or (4) a
Change of Control.
     5.2 Distribution of Account Balances.
          (a) General. The vested portion of amounts credited to a Participant’s
account may not be distributed prior to (1) the Participant’s Disability or
death, (2) the first day of the month following the lapse of six months after
the Participant’s Separation from Service for reasons other than Disability or
death, (3) the specific post-Retirement date set forth in the Participant’s
payment election form, or (4) a Change of Control. The vested portion of amounts
credited to a Participant’s account shall be distributed to a Participant at the
time and in the manner indicated on the Participant’s payment election form (a
copy of which is attached as Appendix B). The form of benefit payment may be in
a single lump sum payment or in annual installment payments for up to ten years,
as specified on a Participant’s payment election form. If the benefits are to be
paid in annual installments, the first annual installment shall be paid on or as
soon as practicable following the payment event selected by the Participant
(subject to the six-month delay required above if the payment event is a
Separation from Service), and all subsequent annual payments shall be paid on
the annual anniversary date of the first payment.

4



--------------------------------------------------------------------------------



 



          (b) Amount of Each Annual Installment. The dollar amount of each
annual installment paid to a Participant or his or her Beneficiaries shall be
determined by multiplying the value of the Participant’s Deferral Account as of
the close of business on the day preceding such payment by a fraction. The
numerator of the fraction shall in all cases be one, and the denominator of the
fraction shall be the number of annual installments remaining to be paid to the
Participant or his or her Beneficiaries, including the annual installment for
which the calculation is being made. For example, if a Participant elected to
receive 10 annual installments, the amount of the first annual installment shall
be 1/10th of the Participant’s Deferral Account, the second annual installment
shall be 1/9th of the then remaining Deferral Account, and so on.
          (c) Prior Elections. Any payment elections made by a Participant
before January 1, 2005 shall continue in effect until such time as the
Participant makes a subsequent payment election pursuant to Section 5.2(d) below
and such payment election becomes effective as set forth below. If no payment
election was previously made, then the current payment election shall be deemed
to be a lump sum payment as of the first day of the month following the lapse of
six months after a Separation of Service.
          (d) Transitional Elections in 2006. On or before December 31, 2006, if
a Participant wishes to change his payment election, the Participant may do so
by completing a payment election form approved by the Bank, provided that any
such election (1) must be made at least 12 months before the date on which
benefit payments are scheduled to commence, (2) must be made while the
Participant is an active employee of the Company or one of its subsidiaries,
(3) shall not take effect before the date that is 12 months after the date the
election is made and accepted by the Bank, (4) does not cause a payment that
would otherwise be made in 2006 to be delayed to a later year, and (5) does not
accelerate into 2006 a payment that is otherwise scheduled to be made in a later
year.
          (e) Subsequent Payment Elections. A Participant may not change his
payment election on or after January 1, 2007.
          (f) Payments Following the Participant’s Death. If a Participant
should die before distribution of the entire vested portion of his account
pursuant to the Plan has been made to him, any remaining vested amounts shall be
distributed to his beneficiary in the method designated by the Participant in
writing delivered to the Bank prior to his death. If a Participant has not
designated a beneficiary, or if no designated beneficiary is living on the date
of distribution, such vested amounts shall be distributed to those persons
entitled to receive distributions of the Participant’s account under the ESOP.
If a Participant has not designated a method of distribution, then the vested
portion of his account shall be paid in a lump sum as soon as practicable
following the date of his death.

5



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATION OF THE PLAN
     6.1. Administration by the Corporation and the Bank. The Corporation and
the Bank shall be responsible for the general operation and administration of
the Plan and for carrying out the provisions thereof.
     6.2. General Powers of Administration. All provisions set forth in the ESOP
with respect to the administrative powers and duties of the Corporation and the
Bank, expenses of administration, and procedures for filing claims shall also be
applicable with respect to the Plan.
ARTICLE VII
CLAIMS PROCEDURES
     7.1 Scope of Claims Procedures. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If any provision
of this Article conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.
     7.2 Initial Claim. The Participant or any beneficiary who believes he or
she is entitled to any benefit under the Plan (a “Claimant”) may file a claim
with the Bank. The Bank shall review the claim itself or appoint an individual
or an entity to review the claim.
          (a) Initial Decision. The Claimant shall be notified within ninety
(90) days after the claim is filed whether the claim is allowed or denied,
unless the Claimant receives written notice from the Bank or appointee of the
Bank prior to the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision, such extension not
to extend beyond the day which is one hundred eighty (180) days after the day
the claims is filed.
          (b) Manner and Content of Denial of Initial Claims. If the Bank denies
a claim, it must provide to the Claimant, in writing or by electronic
communication:

  (i)   The specific reasons for the denial;     (ii)   A reference to the
provision of the Plan upon which the denial is based;     (iii)   A description
of any additional information or material that the Claimant must provide in
order to perfect the claim;     (iv)   An explanation of why such additional
material or information is necessary;

6



--------------------------------------------------------------------------------



 



  (v)   Notice that the Claimant has a right to request a review of the claim
denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and     (vi)   A statement of the
Participant’s right to bring a civil action under Section 502(a) of ERISA
following a denial on review of the initial denial.

7.3 Review Procedures.
          (a) Request For Review. A request for review of a denied claim must be
made in writing to the Bank within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Bank’s receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision will be rendered not
later than one hundred twenty (120) days after receipt of a request for review.
A notice of such an extension must be provided to the Claimant within the
initial sixty (60) day period and must explain the special circumstances and
provide an expected date of decision.
          The reviewer shall afford the Claimant an opportunity to review and
receive, without charge, all relevant documents, information and records and to
submit issues and comments in writing to the Bank. The reviewer shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.
          (b) Manner and Content of Notice of Decision on Review. Upon
completion of its review of an adverse claim determination, the Bank will give
the Claimant, in writing or by electronic notification, a notice containing:

  (i)   its decision;     (ii)   the specific reasons for the decision;    
(iii)   the relevant provisions of the Plan on which its decision is based;    
(iv)   a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Bank’s files which is relevant to the Claimant’s claim
for benefits;     (v)   a statement describing the Claimant’s right to bring an
action for judicial review under Section 502(a) of ERISA; and     (vi)   if an
internal rule, guideline, protocol or other similar criterion was relied upon in
making the adverse determination on review, a statement that a

7



--------------------------------------------------------------------------------



 



      copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

     7.4 Calculation of Time Periods. For purposes of the time periods specified
in this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
procedures herein without regard to whether all the information necessary to
make a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.
     7.5 Legal Action. If the Bank fails to follow the claims procedures
required by this Article, a Claimant shall be deemed to have exhausted the
administrative remedies available under the Plan and shall be entitled to pursue
any available remedy under Section 502(a) of ERISA on the basis that the Plan
has failed to provide a reasonable claims procedure that would yield a decision
on the merits of the claim. A Claimant’s compliance with the foregoing
provisions of this Article is a mandatory requisite to a Claimant’s right to
commence any legal action with respect to any claims for benefits under the
Plan.
     7.6 Review by the Bank. Notwithstanding anything in this Plan to the
contrary, the Bank may determine, in its sole and absolute discretion, to review
any claim for benefits submitted by a Claimant under this Agreement.
ARTICLE VIII
AMENDMENT OR TERMINATION
     8.1. Amendment or Termination. The Corporation and the Bank intend the Plan
to be permanent but reserve the right to amend or terminate the Plan when, in
the sole opinion of the Corporation and the Bank, such amendment or termination
is advisable. Any such amendment or termination shall be made pursuant to a
resolution of the Board. In addition, in the event that the Bank determines,
after a review of Section 409A of the Code and all applicable Internal Revenue
Service guidance, that the Plan or payment election form needs to be further
amended to comply with Section 409A of the Code, the Bank may amend the Plan or
the payment election form to make any changes required for it to comply with
Section 409A of the Code.
     8.2. Effect of Amendment or Termination.
          (a) General. No amendment or termination of the Plan shall directly or
indirectly reduce the vested portion of any account held hereunder as of the
effective date of such amendment or termination. A termination of the Plan will
not be a distributable event, except in the three circumstances set forth in
Section 8.2(b) below. No additional credits with respect to Supplemental ESOP
Allocations shall be made to the account of a Participant and no additional
Years of Service (within the meaning of Section 5.1) shall be credited after
termination of the Plan, but the Corporation or Bank shall continue to credit
gains and losses pursuant to Article IV

8



--------------------------------------------------------------------------------



 




until the vested balance of the Participant’s account has been fully distributed
to the Participant or his beneficiary.
          (b) Termination. Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to the
payment events specified herein, except as provided in this Section 8.2(b). The
Corporation or Bank may, in its discretion, elect to terminate the Plan in any
of the following three circumstances and accelerate the payment of the entire
unpaid balance of the Participant’s vested benefits as of the date of such
payment in accordance with Section 409A of the Code:

  (i)   the Plan is terminated within the 30 days preceding a Change of Control
and (1) all substantially similar arrangements sponsored by the Bank and/or the
Corporation are terminated, and (2) the Participant and all participants under
the substantially similar arrangements receive all of their benefits under the
terminated arrangements within 12 months of the date of termination of the
arrangements,     (ii)   the Plan is terminated and (1) all arrangements
sponsored by the Bank and/or the Corporation that would be aggregated with the
Plan under Treasury Regulation ' 1.409A-1(c) if the Participant participated in
all of the arrangements are terminated, (2) no payments other than payments that
would be payable under the terms of the arrangements if the termination had not
occurred are made within 12 months of the termination of the arrangements; (3)
all payments are made within 24 months of the termination of the arrangements;
and (4) neither the Bank nor the Corporation adopts a new arrangement that would
be aggregated with the Plan under Treasury Regulation ' 1.409A-1(c) if the
Participant participated in both arrangements, at any time within five years
following the date of termination of the Plan, or     (iii)   the Plan is
terminated within 12 months of a corporate dissolution taxed under Section 331
of the Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the amounts deferred by the Participant under the
Plan are included in the Participant’s gross income in the later of (1) the
calendar year in which the Plan termination of the Plan occurs, or (2) the first
calendar year in which the payment is administratively practicable.

ARTICLE IX
GENERAL PROVISIONS
     9.1. Participant’s Rights Unsecured. To fund its obligations under the
Plan, the Corporation and the Bank may elect to form a trust, or to utilize a
pre-existing trust, to purchase and hold the alternative forms of assets which
are permitted under the ESOP, including shares of

9



--------------------------------------------------------------------------------



 



Corporation Common Stock, subject to compliance with all applicable securities
laws. If the Corporation and the Bank elect to use a trust to fund their
obligations under the Plan, a Participant shall have no right to demand the
transfer to him of stock or other assets from the Corporation and the Bank, or
from such a trust formed or utilized by the Corporation and the Bank. Any assets
held in a trust, including shares of Corporation Common Stock, may be
distributed to a Participant in payment of part or all of the Corporation’s and
the Bank’s obligations under the Plan. The right of a Participant or his
designated beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of the Corporation and the Bank, and neither
the Participant nor a designated beneficiary shall have any rights in or against
any specific assets of the Corporation and the Bank.
     9.2. General Conditions. Nothing in this Plan shall operate or be construed
in any way to modify, amend or affect the terms and provisions of the ESOP.
     9.3. No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guarantee by the Corporation and the Bank or any other person or
entity that the assets of the Corporation and the Bank will be sufficient to pay
any benefit hereunder.
     9.4. No Enlargement of Employee Rights. No Participant shall have any right
to receive a distribution of contributions made under the Plan except in
accordance with the terms of the Plan. Establishment of the Plan shall not be
construed to give any Participant the right to be retained in the service of the
Corporation and the Bank.
     9.5. Spendthrift Provision. No interest of any person or entity in, or
right to receive a distribution under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor may such interest or right to receive
a distribution be taken, either voluntarily or involuntarily for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.
     9.6. Applicable Law. The Plan shall be construed and administered under the
laws of the State of Nebraska to the extent such laws are not superseded by
federal law.
     9.7. Incapacity of Recipient. If any person entitled to a distribution
under the Plan is deemed by the Corporation and the Bank to be incapable of
personally receiving and giving a valid receipt for such payment, then, unless
and until claim therefor shall have been made by a duly appointed guardian or
other legal representative of such person, the Corporation and the Bank may
provide for such payment or any part thereof to be made to any other person or
institution then contributing toward or providing for the care and maintenance
of such person. Any such payment shall be a payment for the account of such
person and a complete discharge of any liability of the Corporation and the Bank
and the Plan therefor.
     9.8. Corporate Successors. The Plan shall not be automatically terminated
by a transfer or sale of assets of the Corporation and the Bank or by the merger
or consolidation of the Corporation and the Bank into or with any other
corporation or other entity, but the Plan shall be continued after such sale,
merger or consolidation only if and to the extent that the transferee,

10



--------------------------------------------------------------------------------



 



purchaser or successor entity agrees to continue the Plan. In the event that the
Plan is not continued by the transferee, purchaser or successor entity
(including a continuation by means of a merger into a successor plan), then the
Plan shall terminate subject to the provisions of Section 8.2. Any termination
of the ESOP shall not in and of itself result in a termination of this Plan.
     9.9. Unclaimed Benefit. Each Participant shall keep the Corporation and the
Bank informed of his current address and the current address of his designated
beneficiary. The Corporation and the Bank shall not be obligated to search for
the whereabouts of any person. If the location of a Participant is not made
known to the Corporation and the Bank within three (3) years after the date on
which payment of the Participant’s account may first be made, payment may be
made as though the Participant had died at the end of the three-year period. If,
within one additional year after such three-year period has elapsed, or, within
three years after the actual death of a Participant, the Corporation and the
Bank is unable to locate any designated beneficiary of the Participant, then the
Corporation and the Bank shall have no further obligation to pay any benefit
hereunder to such Participant or designated beneficiary and such benefit shall
be irrevocably forfeited.
     9.10. Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Corporation and the Bank nor any individual
acting as employee or agent of the Corporation and the Bank shall be liable to
any Participant, former Participant or other person for any claim, loss,
liability or expense incurred in connection with the Plan.
     IN WITNESS WHEREOF, TierOne Corporation and TierOne Bank have caused these
presents to be duly executed on this 27th day of July 2006.

                          TierOne Corporation    
 
               
Attest:
               
 
               
/s/ Eugene B. Witkowicz
      By:   /s/ Gilbert G. Lundstrom    
 
Secretary
         
 
Gilbert G. Lundstrom    
 
          Chairman & Chief Executive
      Officer    
 
                        TierOne Bank    
 
               
Attest:
               
 
               
/s/ Eugene B. Witkowicz
      By:   /s/ Gilbert G. Lundstrom    
 
Secretary
         
 
Gilbert G. Lundstrom    
 
          Chairman & Chief Executive
      Officer    

11



--------------------------------------------------------------------------------



 



APPENDIX A
     The Corporation and the Bank have designated the following persons as
Participants in its Amended and Restated Supplemental Executive Retirement Plan
with respect to its ESOP:

1.   Gilbert G. Lundstrom, Chairman and Chief Executive Officer, effective
October 1, 2002.

2.   James A. Laphen, President and Chief Operating Officer, effective
October 1, 2002.

12



--------------------------------------------------------------------------------



 



APPENDIX B
PAYMENT ELECTION FORM
TierOne CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
                                                            
Date
     I acknowledge receipt of a copy of the TierOne Corporation (the
“Corporation”) Amended and Restated Supplemental Executive Retirement Plan (the
“Plan”) with respect to the Corporation’s ESOP and understand that the Plan and
this Payment Election Form constitute a binding agreement between myself, the
Corporation and the Bank. I further acknowledge that I have no rights to any
amounts deferred pursuant to the Plan until the time of distribution pursuant to
the provisions of Section 5.2 of the Plan.
     This Payment Election Form sets forth below my election as to the timing of
payment of the vested portion of my account balances under the Plan. All
payments under the Plan will be subject to the terms and conditions of the Plan
which are incorporated herein by reference.
     I acknowledge that my election will apply to all amounts deferred on my
behalf under the Plan and can only be changed in calendar year 2006 in a manner
which complies with Section 409A of the Internal Revenue Code.
     My period of deferral, with respect to amounts deferred under the Plan,
shall expire upon the earliest event or date specified below (check as many as
you wish to have applied to you):

                  G     1.     Upon my termination of employment, excluding
termination due to death or Disability or in connection with a Change of
Control, I elect to receive settlement of my account by (check one):
 
               
 
                                 Lump sum distribution on the first day of the
month following the lapse of six months after the occurrence of such event; or
 
               
 
                                 Commencement of ___ annual installment payments
on the first day of the month following the lapse of six months after the
occurrence of such event (up to 10 installment payments permitted). and/or      
 
 
                G     2.     Upon my death or Disability, I elect to receive
settlement of my account by (check one):
 
               
 
                                 Lump sum distribution as soon as
administratively feasible after the occurrence of such event; or

13



--------------------------------------------------------------------------------



 



                 
 
                                 Commencement of ___ annual installment payments
as soon as administratively feasible after the occurrence of such event (up to
10 installment payments permitted). and/or        
 
                G     3.     Upon the occurrence of a Change of Control, I elect
to receive settlement of my account by (check one):
 
               
 
                                 Lump sum distribution as soon as
administratively feasible after the occurrence of such event; or
 
               
 
                                 Commencement of ___ annual installment payments
as soon as administratively feasible after the occurrence of such event (up to
10 installment payments permitted). and/or        
 
               
G
    4.         On                      ___, 20___ (NOTE: needs to be a date
after you retire, and if you wish to have this option apply, you should not
check box No. 1 above), I elect to receive my account by (check one):
 
               
 
                                 Lump sum settlement; or
 
               
 
                                 Commencement of ___ annual installment payments
(up to 10 installment payments permitted).

     I understand that any balance remaining in my account, as of the date of
the last distribution to be made to me pursuant to my elections above, will be
added to and distributed in said last distribution.

                  PARTICIPANT    
 
           
 
  Signature:        
 
     
 
   
 
           
 
  Printed Name:        
 
     
 
   

The Bank hereby acknowledges the receipt of this
Payment Election Form.

             
Name:
           
 
 
   
 
            Date Received:        
 
   
 
   

14